Citation Nr: 0320197	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  01-09 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of surgical repair of the medial 
collateral ligament of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to May 
2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated October 2000 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
residuals of surgical repair of the medial collateral 
ligament of the right knee and assigned a 10 percent rating 
from June 1, 2000.

In a July 2003 statement, the veteran's representative raises 
the issue of service connection for the left knee.  This 
issue is referred to the RO for appropriate action.


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.  During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 was enacted.  The Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West 2002) redefined VA's duty 
to assist a veteran in the development of a claim.  
Regulations implementing the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  Except as specifically 
noted, the new regulations are effective November 9, 2000. 

The VCAA applies to the present claim because the claim was 
filed in May 2000, before the date of enactment of the VCAA, 
and the claim is still pending.

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  VCAA.  
38 U.S.C.A. § 5103A(b)(1)(2).

The Board finds that another VA examination is necessary.  
The Board finds that clarification is needed in order to 
determine whether the veteran's service-connected right knee 
disability has increased in severity since the last VA 
examination.

The veteran was afforded a VA examination in December 2000.  
Since the December 2000 VA examination, the veteran has 
complained of new symptoms, including instability and 
buckling of the right knee.  The Board finds that a new VA 
examination is necessary to evaluate the severity of the 
veteran's right knee disability, and to determine if the 
veteran has instability of the right knee in addition to the 
degenerative joint disease and limitation of motion with 
pain.  Caffrey v Brown, 6 Vet. App. 377 (1994).

The VCAA also specifically provides that the duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  
38 C.F.R. § 5103A(b)(1), (2).

Accordingly, this matter is remanded to the RO for the 
following action: 

1.	The RO should contact the veteran and 
ask him to identify the sources of any 
medical treatment of the right knee.  
The RO should attempt to obtain any 
identified treatment records.

2.	The veteran should be afforded a VA 
orthopedic examination to determine 
the nature, extent, and severity of 
the service-connected residuals of 
surgical repair of the medial 
collateral ligament of the right knee.  
The veteran's VA claims folder, 
including all information received 
pursuant to the above requests, must 
be made available to the examiner for 
review in connection with the 
examination.  All tests deemed to be 
necessary by the examiner should be 
conducted.  
The examiner should specify whether 
there is instability of the right 
knee.  If so, the degree of 
instability should be characterized.  
The examiner should specify the range 
of motion of the right knee and 
functional loss, if any, caused by the 
disability.  The examiner should 
indicate if there is functional loss 
due to pain, pain of movement, 
weakened movement, excess fatigability 
or incoordination on movement, and 
whether the pain significantly limits 
functional ability during flare-ups or 
when the right knee is used repeatedly 
over time.  If functional loss is 
detected, the examiner should indicate 
what objective evidence supports this 
finding.  The functional loss should 
be expressed in terms of additional 
range of motion loss.  The examiner 
should also indicate if there is any 
clinical evidence to support the 
veteran's subjective complaints.
The examiner should provide the 
complete rationale for all conclusions 
reached.  The report of the 
examination should be associated with 
the veteran's VA claims folder.

3.	When the RO is satisfied that the 
record is complete, the RO should 
review all of the evidence of record, 
including all new evidence, and 
readjudicate the issue of entitlement 
to an initial disability rating in 
excess of 10 percent for residuals of 
surgical repair of the medial 
collateral ligament of the right knee.  
If all the desired benefits are not 
granted, an appropriate supplemental 
statement of the case should be 
furnished to the veteran and his 
representative.  The veteran and his 
representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case 
before the claims folder is returned 
to the Board for further appellate 
consideration.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




